DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 	Claims 1, 2, 4, 5, 7, 8, 11-14 and 22 are still pending in this application, with claim 1 being independent.  Claims 1, 2, 4, 5, 7, 8, 11-14 and 22 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	The examiner has considered applicant’s arguments in the Appeal Brief filed on January 27, 2021.  Except for the arguments related to TRUYEN et al. (US 2010/0260383, hereinafter “TRUYEN”), the remainder of applicant’s arguments in the Appeal Brief have been previously submitted by applicant and thoroughly responded to by the examiner.  Thus, there is no need to address these arguments once more at this time.  The record is clear.
 	However, the last Office Action (i.e., the Non-Final Rejection issued on November 5, 2020) was the first time the TRUYEN reference was relied upon in the rejection of independent claim 1.   Thus, prior to the Appeal Brief, applicant had never responded to the 103 rejection of independent claim 1 as being obviousness over METHOT (US 2013/0158959) in view of TRUYEN et al. (US 2010/0260383) further in view of DACHILLE et al. (US 2007/0276214).
 	After considering applicant’s new arguments in the Appeal Brief pertaining to TRUYEN (see the second paragraph on page 6 through the third paragraph on page 
“generating a guide plane in the digital 3D representation by extruding the guide plane from the guide line.”
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675